             Case 4:20-cv-00693-JM Document 16 Filed 08/27/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


CAMBRIN BARNES                                                            PLAINTIFF
ADC #147871

v.                             No: 4:20-cv-00693 JM-PSH

DEXTER PAYNE, et al.                                                 DEFENDANTS


                                         JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       ATED this 27th day of August, 2020.



                                             ________________________________
                                             UNITED STATES DISTRICT JUDGE
